Appellant again urges that error was committed by the trial court in admitting in evidence appellant's confession, objection being that it was not voluntary but was secured by improper conduct and threats on the part of officers. Appellant himself makes no claim that any coercion was used at the time the confession was actually given, but asserts that certain officers had abused, cursed, assaulted and threatened him on the night before and had told him if he did not make the confession they would kill him. If his testimony should be taken as true it would have demanded the exclusion of the confession and showed most brutal conduct on the part of the officers. However, they testified and categorically denied every act or word attributed to them by appellant upon which duress, abuse or threats could be predicated. This raised an issue of fact which was properly submitted to the jury. It would be going beyond our province to hold that the officers' testimony should be discarded and that of appellant and his witnesses accepted. This was a matter to be determined by the jury under the instructions given.
Appellant also renews complaint at the manner of refilling the jury wheel. The particular point urged is that the various officers charged with that duty while working in the same room, did not check each other's work to avoid the possibility of mistakes. It is not averred that any mistake occurred. Furthermore, the statute (Arts. 2094 and 2095, R. C. S.) does not particularize the method to be followed by the officers in performing the duty of filling the jury wheel further than to direct that they "shall meet at the courthouse * * * and select from the list of qualified jurors * * * the jurors for service * * * for the ensuing year," by writing "the names of all men who are known to be qualified jurors * * * on separate cards of uniform size and color," which shall be deposited in the jury wheel. We fail to find in the record anything indicating irregularity in their work of which appellant had just ground of complaint.
Appellant's confession, in connection with other testimony to *Page 509 
the effect that he pointed out to the officers the place where he said deceased was killed, relieved the court of the necessity of charging on circumstantial evidence.
The motion for rehearing is overruled.
Overruled.